                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


 RICKIE DONNELL FRAZIER, JR.,                      )
                                                   )
        Plaintiff,                                 )
                                                   )   NO. 3:19-cv-00292
 v.                                                )
                                                   )   JUDGE RICHARDSON
 SHERIFF WEATHERFORD, et al.,                      )
                                                   )
        Defendants.                                )

                                             ORDER

       Plaintiff Rickie Donnell Frazier, Jr., an inmate at the Macon County Jail in Lafayette,

Tennessee, filed a pro se civil rights complaint under 42 U.S.C. § 1983 against Sheriff Weatherford

and Sergeant B. Maynard. (Doc. No. 1.) He also filed an application to proceed in this Court

without prepaying fees and costs. (Doc. No. 4.)

I.     Application to Proceed as a Pauper

       It appears from Plaintiff’s in forma pauperis application that he lacks sufficient financial

resources to pay the full filing fee in advance. His application (Doc. No. 4) is therefore

GRANTED, and he is ASSESSED the $350.00 filing fee, to be paid as follows:

       The custodian of Plaintiff’s inmate trust account is DIRECTED to submit to the Clerk of

Court, as an initial payment, “20 percent of the greater of—(A) the average monthly deposits to

[Plaintiff’s] account; or (B) the average monthly balance in [Plaintiff’s] account for the 6-month

period immediately preceding the filing of the complaint.” 28 U.S.C. § 1915(b)(1). After the initial

filing fee is fully paid, the trust account officer must withdraw from Plaintiff’s account and pay to

the Clerk monthly payments equal to 20% of all deposits credited to Plaintiff’s account during the
preceding month, but only when the amount in the account exceeds $10. These payments must

continue until the $350.00 filing fee is paid in full. Id. § 1915(b)(2).

       The Clerk of Court is DIRECTED to send a copy of this Order to the Macon County Jail

in Lafayette, Tennessee, to ensure that the custodian of Plaintiff’s inmate trust account complies

with the portion of 28 U.S.C. § 1915 pertaining to payment of the filing fee. If Plaintiff is

transferred from his present place of confinement, the custodian of his inmate trust account MUST

ensure that a copy of this Order follows Plaintiff to his new place of confinement for continued

compliance with this Order. All payments made in compliance with this Order must clearly

identify Plaintiff’s name and the case number as shown on the first page of this Order, and must

be mailed to: Clerk, United States District Court, Middle District of Tennessee, 801 Broadway,

Nashville, TN 37203.

II.    Initial Review

       For the reasons stated in the accompanying Memorandum Opinion, the Court concludes

that Plaintiff’s Fourth Amendment unlawful-seizure claim against Defendant Maynard will be

stayed pending resolution of Plaintiff’s pending probation violation proceedings. Accordingly, this

action is STAYED, and the Clerk is directed to ADMINISTRATIVELY CLOSE this case and

maintain the physical file until further Order.

       Plaintiff MUST file a status report informing the Court of the status of his pending state

proceedings within 6 MONTHS from the date this Order is entered on the docket, and every 6

months thereafter until his proceeding is resolved. Within 30 DAYS after the resolution of

Plaintiff’s state proceedings, he MUST file a motion to reopen and proceed in this action.

       Plaintiff is forewarned that, if he does not comply with these instructions, the Court may




                                                   2
dismiss this action. Plaintiff is also forewarned that failure to keep the Court informed of his

current address at all times may result in dismissal of this action.

       IT IS SO ORDERED.


                                                       ____________________________________
                                                       ELI RICHARDSON
                                                       UNITED STATES DISTRICT JUDGE




                                                  3
